Case 2:13-cr-20547-BAF-DRG ECF No. 59, PageID.564 Filed 02/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                       Criminal No. 13-CR-20547

vs.                                                     HON. BERNARD A. FRIEDMAN

DARRELL FOSTER,

      Defendant.
____________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               On February 2, 2021, this matter came before the Court on defendant’s motion

for compassionate release [docket entry 49]. A hearing was held and argument heard. For the

reasons stated on the record,



               IT IS ORDERED that defendant’s motion for compassionate release is denied.



                                          s/Bernard A. Friedman
                                          BERNARD A. FRIEDMAN
Dated: February 2, 2021                   SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
